OPINION OF THE COURT. ABBOTT, J. In the brief for the appellant it is claimed that the action of the court in adjudging the defendant to be in default and rendering judgment against him, was in effect a denial of his motion for security for costs, and in support of the claim are cited 14 Encyclopedia of Pleading and Practice, p. 171, and Sterling Bridge Co. v. Pearl, 80 Ill. 251. Assuming that this contention is sound, as on reason and authority alike, it appears to be, it is difficult to perceive what standing ground the appellant has left for himself. 'But, aside from, that, the action of the District Court which is-here called in question would seem to have been the only proper one. The language of the statute in relation to security for costs, Compiled Laws of 1897, Section 2892, is, that the plaintiff “may be ruled to give security;” not that * he must be so ordered. After the defendant’s answer had been stricken out and he elected not to amend, there was no issue for trial and no occasion for a cost bond. The cause was ripe for judgment. Compiled Laws, 1897, Sec. 2984; Sec. 2685; Horn v. Volcano Water Co., et al., 13 Cal. 62; Fears v. Riley, et al., 148 Mo. 49. Judgment affirmed.